Citation Nr: 0535211	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-00 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an earlier effective date for an award of 
dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service extending over a 
period of more than 20 years and ending in May 1976.  He died 
on November [redacted], 1995.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Jackson, Mississippi, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
issued a decision in August 2001 granting service connection 
for the cause of the veteran's death, effective March 5, 
2001.  This appeal seeking an earlier effective date for DIC 
benefits ensued. 

A video conference hearing was held in March 2002 before the 
undersigned Veterans Law Judge of the Board.  A transcript of 
the proceeding is of record.  

The Board remanded the case to RO on October 2003 for further 
development of the evidence.  The case has been returned to 
the Board for continuation of appellate review.  


FINDINGS OF FACT

1.  The veteran served in Vietnam from 1964 to 1966 and again 
from 1968 to 1969; he died on November [redacted], 1995, as the 
result of lung cancer.

2.  The RO has established service connection for the cause 
of the veteran's death.

3.  The appellant's application for DIC benefits on VA Form 
21-534 was received in March 2001 and she was awarded DIC 
benefits with payment beginning as of April 1, 2001. 

4.  At a hearing in March 2002 the appellant reported that 
the veteran had been in receipt of benefits from the Social 
Security Administration (SSA) prior to his death because of 
his medical condition and that she applied for SSA benefits 
shortly after his death.

5.  Records from the SSA were thereafter added to the claims 
folder and reflect that the appellant filed a claim for 
widow's benefits that was received by the SSA on December 19, 
1995.

6.  Her claim for SSA survivors benefits constitutes a claim 
for DIC benefits.  


CONCLUSION OF LAW

An effective date of November 1, 1995, for an award of DIC 
benefits is warranted.  38 U.S.C.A. §§ 5105, 5110  (West 
2002); 38 C.F.R. §§ 3.153, 3.201, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist.  The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  As 
explained below, the Board has found the evidence and 
information currently of record to be sufficient to grant the 
appellant's claim for an earlier effective date for DIC 
benefits.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue given the favorable nature of 
the Board's decision.

Legal Criteria.  Unless otherwise provided, the effective 
date of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, of 
compensation, DIC, or pension, shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of the application therefor.  38 U.S.C.A. 
§ 5110(a).  

The effective date of a grant of DIC in the case of service-
connected death after separation shall be the first day of 
the month in which the veteran's death occurred if the claim 
is received within one year after the date of death; 
otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400 (c).

An application on a form jointly prescribed by the Secretary 
and the Secretary of Health, Education, and Welfare filed 
with the Social Security Administration on or after January 
1, 1957, will be considered a claim for death benefits, and 
to have been received in the Department of Veterans Affairs 
as of the date of receipt in Social Security Administration.  
The receipt of such an application (or copy thereof) by the 
Department of Veterans Affairs will not preclude a request 
for any necessary evidence.  38 U.S.C.A. § 5105; 38 C.F.R. 
§ 3.153.

A claimant for dependency and indemnity compensation may 
elect to furnish to the Department of Veterans Affairs in 
support of that claim copies of evidence which was previously 
furnished to the Social Security Administration or to have 
the Department of Veterans Affairs obtain such evidence from 
the Social Security Administration.  For the purpose of 
determining the earliest effective date for payment of 
dependency and indemnity compensation, such evidence will be 
deemed to have been received by the Department of Veterans 
Affairs on the date it was received by the Social Security 
Administration.  38 U.S.C.A. § 5105; 38 C.F.R. § 3.201(a).

Analysis.  The veteran had more than 20 years of military 
service, including service in Vietnam from 1964 to 1966 and 
again from 1968 to 1969.  The death certificate shows that 
the veteran died from lung cancer on November [redacted], 1995.  He 
had not filed an application for compensation or pension with 
VA and was not in receipt of monetary benefits from VA at the 
time of his death.

The appellant's application for DIC benefits on VA Form 21-
534 was received in March 2001.  By a rating dated in August 
2001 the RO established service connection for the cause of 
the veteran's death based on the veteran's presumed exposure 
to Agent Orange while in Vietnam.  The appellant was awarded 
DIC benefits with payment beginning as of April 1, 2001. 

At a hearing in March 2002 the appellant reported that the 
veteran had been in receipt of benefits from the Social 
Security Administration (SSA) prior to his death because of 
his medical condition.  She stated that she applied for SSA 
benefits shortly after his death but that she was told that 
she was not eligible because she was not old enough.

Records from the SSA were thereafter added to the claims 
folder.  The SSA records include a copy of a document, signed 
by the appellant, and identified as an Application for 
Widow's Insurance Benefits, which was received by the SSA on 
December 19, 1995.  This form has the following 
identification information listed on the top of each page:  
The veteran's Social Security number, the appellant's Social 
Security number and "[redacted]."  The first 3 paragraphs of 
this form contains the following information:

I APPLY FOR ALL INSURANCE BENEFITS FOR 
WHICH I AM ELIGIBLE UNDER TITLE II 
(FEDERAL OLD-AGE, SURVIVORS, AND 
DISABILITY INSURANCE) AND PART A OF TITLE 
XVIII (HEALTH INSURANCE FOR THE AGED AND 
DISABLED) OF THE SOCIAL SECURITY ACT, AS 
PRESENTLY AMENDED.

I UNDERSTAND THAT THE INFORMATION I 
FURNISHED ON THIS APPLICATION WILL 
ORDINARILY BE SUFFICIENT FOR A 
DETERMINATION ON THE LUMP SUM DEATH 
PAYMENT.

THIS MAY ALSO BE CONSIDERED AN 
APPLICATION FOR SURVIVORS BENEFITS UNDER 
THE RAILROAD RETIREMENT ACT AND FOR 
VETERANS ADMINISTRATION PAYMENTS UNDER 
TITLE 38 U.S.C., VETERANS BENEFITS, 
CHAPTER 13 (WHICH IS, AS SUCH, AN 
APPLICTION FOR OTHER TYPES OF DEATH 
BENEFITS UNDER TITLE 38).

The veteran was then listed as the deceased worker and his 
Social Security number, date of birth and date of death were 
given.  

The appellant's SSA survivors insurance claim is based on the 
veteran's death.  An application on a form jointly prescribed 
by VA and the SSA will be considered a claim for death 
benefits, and to have been received by VA as of the date of 
receipt in SSA.  While it is not entirely clear that the form 
used by the appellant was a form jointly prescribed by VA and 
the SSA, the information contained in this form explicitly 
states that the form "MAY ALSO BE CONSIDERED AN APPLICATION 
FOR VETERANS ADMINISTRATION PAYMENTS UNDER TITLE 38 U.S.C., 
VETERANS BENEFITS, CHAPTER 13 (WHICH IS, AS SUCH, AN 
APPLICTION FOR OTHER TYPES OF DEATH BENEFITS UNDER TITLE 
38)."  Accordingly, the Board holds that the receipt of such 
an application (or copy thereof) constitutes a claim for VA 
DIC benefits.  This claim for survivors insurance, recorded 
as having been received by SSA on December 19, 1995, must be 
regarded as also having been received by VA on that same 
date.  

Thus, the appellant's claim for DIC benefits was received by 
VA on December 19, 1995, within one year of the veteran's 
service-connected death on November [redacted], 1995.  Accordingly, 
governing criteria pertaining to effective dates provide for 
a grant of DIC, as of November 1, 1995.  


ORDER

An effective date of November 1, 1995, for an award of DIC is 
granted.  


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


